      2:20-cv-02135-SEM # 20   Page 1 of 45                                    E-FILED
                                                    Tuesday, 02 June, 2020 09:09:17 AM
                                                          Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS


OLIVERO OCHOA,                           )
                                         )
               Petitioner,               )
                                         )
          v.                             )    Case No. 20-cv-2135
                                         )
CHAD KOLITWENZEW,                        )
                                         )
               Respondent,               )
                                         )
                                         )
UNITED STATES OF AMERICA,                )
                                         )
               Interested Party.         )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Petitioner Olivero Ochoa’s Emergency

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

(“Petition”) (Doc. 1). Petitioner seeks immediate release from civil

immigration detention, arguing his current conditions of

confinement violate his Fifth Amendment rights under the Due

Process clause in light of the COVID-19 pandemic, his heightened

risk of serious illness and death from COVID-19 because of his



                               Page 1 of 45
      2:20-cv-02135-SEM # 20   Page 2 of 45




underlying health issues, and the Respondent’s and the

Government’s insufficient response. Petitioner also argues that his

prolonged mandatory detention without an individualized bond

hearing violates his Due Process rights.

     The Court held a hearing last week on Thursday, May 28,

2020, regarding the merits of Petitioner’s Petition. For the reasons

stated at the hearing and below, Petitioner’s Petition (Doc. 1) is

GRANTED.

                          I. BACKGROUND

        A. The COVID-19 Pandemic

     Petitioner’s request for release is based, in part, on the COVID-

19 pandemic, the dangers of which are well-known to the parties

and the general public. While the first known case of COVID-19 in

the United States was only reported in late January, the virus has

spread exponentially and there are now nearly 1.7 million known

cases and over 100,000 known associated deaths in the United

States alone. See Cases of Coronavirus Disease (COVID-19) in the

U.S., CDC, https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html (last visited May 28, 2020); United States



                               Page 2 of 45
      2:20-cv-02135-SEM # 20   Page 3 of 45




Coronavirus Cases, Worldometers,

https://www.worldometers.info/coronavirus/country/us/ (last

visited May 28, 2020). In Illinois, there have been at least 115,000

positive cases and 5,000 deaths from COVID-19. See Coronavirus

Disease 2019 (COVID-19) in Illinois Test Results, Ill. Dep’t of Pub.

Health, https://www.dph.illinois.gov/covid19 (last visited May 28,

2020). As of May 28, 2020, Kankakee County, where the JCDC is

located, there have been at least 1,137 positive cases and 53

deaths. See Kankakee Cty. Health Dep’t., Daily COVID-19 Update

for Kankakee County (May 28, 2020),

https://www.kankakeehealth.org/images/COVID-

19_Daily_update_5.28.pdf (last visited May 28, 2020).

     COVID-19 is particularly dangerous due to how easily it

spreads, and the severity of the resulting illness. The U.S. Center

for Disease Control (CDC) reports that COVID-19 appears to spread

from person-to-person, mainly through respiratory droplets

produced when an infected person coughs, sneezes, or talks.

Coronavirus Disease 2019 Basics (May 24, 2020)

https://www.cdc.gov/coronavirus/2019-



                               Page 3 of 45
      2:20-cv-02135-SEM # 20   Page 4 of 45




ncov/faq.html#Coronavirus-Disease-2019-Basics (last visited May

28, 2020). The virus spreads very easily through what is called

“community spread.” Id. While infected individuals are thought to

be most contagious when they are showing symptoms, the virus

also appears to be spread by asymptomatic individuals. Id.; see

also Transmission, CDC (May 12, 2020),

https://www.cdc.gov/coronavirus/2019-

ncov/hcp/faq.html#Transmission (last visited May 28, 2020) (“The

onset and duration of viral shedding and the period of

infectiousness for COVID-19 are not yet known.”). “[T]hose who

contract the virus may be asymptomatic for days or even for the

entire duration of the infection but can still transmit the virus to

others, making it more challenging to readily identify infected

individuals and respond with necessary precautions.” Mays v.

Dart, No. 20 C 2134, 2020 WL 1987007, at *2 (N.D. Ill. Apr. 27,

2020).

     Symptoms of COVID-19 vary greatly between individuals.

Symptoms generally appear two to fourteen days after exposure.

Symptoms of Coronavirus, CDC (May 13, 2020)



                               Page 4 of 45
      2:20-cv-02135-SEM # 20   Page 5 of 45




https://www.cdc.gov/coronavirus/2019-ncov/symptoms-

testing/symptoms.html (last visited May 28, 2020). Some

individuals appear to show no symptoms, while other individuals

will develop cough, shortness of breath or difficulty breathing, fever,

chills, repeated shaking with chills, muscle pain, headache, sore

throat, or a new loss of taste or smell. Id.

     The symptoms can also lead to serious illness or death. Id.

While COVID-19 can cause death or serious illness in anyone,

certain medical conditions make an individual at a higher risk.

Relevant here, individuals with asthma are at an increased risk of

death or serious illness. See Groups at a Higher Risk for Severe

Illness, CDC (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited May 28, 2020).

     There is currently no cure and no vaccine for COVID-19. The

only way to prevent the virus is to prevent it from spreading. In

addition to frequent handwashing, the CDC recommends “social

distancing” or “physical distancing” from others by maintaining a

distance of at least 6 feet away from other people, avoiding



                               Page 5 of 45
      2:20-cv-02135-SEM # 20   Page 6 of 45




gathering in groups, and staying out of crowded places. Prevent

Getting Sick, CDC (April 24, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/prevention.html (last visited May 28, 2020). Additionally, the

CDC recommends face masks be worn at all times in settings where

social distancing is not possible. Id.

     Congregate living situations, including jail facilities like JCDC,

exacerbate the risk of infections spreading. This reality has already

played out at many congregate settings across the county. See,

e.g., Mays v. Dart, No. 20 C 2134, 2020 WL 1987007, at *25 (N.D.

Ill. Apr. 27, 2020) (addressing a conditions of confinement claim

brought by pre-trial detainees at the Cook County Jail and the

challenges of containing the virus in a jail and ordering further

injunctive relief). As of May 23, 2020, ICE reports a total of 1,327

detainees that have tested positive for COVID-19 out of 2,620

detainees tested. ICE Guidance on COVID-19: Confirmed Cases,

ICE, https://www.ice.gov/coronavirus (last accessed May 28,

2020). In the Pulaski County Detention Center in Ullin, IL, 29 ICE

detainees have tested positive. Id.



                               Page 6 of 45
      2:20-cv-02135-SEM # 20   Page 7 of 45




       B. Petitioner’s Conditions of Confinement During the

          COVID-19 Pandemic

     Petitioner is being detained by the U.S. Immigration and

Customs Enforcement (ICE) at the Jerome Combs Detention Center

(JCDC) in Kankakee, Illinois. In response to the COVID-19

pandemic, Respondent Warden Kolitwenzew affirms that a number

of additional precautions have been put in place. As the

Government reports, JCDC has not yet had any detainee or staff

member test positive for COVID-19. Resp., Declaration of Chad

Kolitwenzew (Kolitwenzew Dec.), ¶ 9 (Doc. 10-1). Respondent

Warden Kolitwenzew’s Declaration outlines the policies in place at

JCDC, many of which he states have been in effect since on or

before March 9, 2020, and comply with the CDC’s

recommendations. These measures include screening detainees

and staff who enter the facility. Kolitwenzew Dec. at ¶ 13(C). The

last new ICE detainee entered JCDC on April 3, 2020. Kolitwenzew

Dec. at ¶ 13(B)(2). The screening includes taking the detainee’s

temperature and other vitals and housing all detainees separately

from the general population for five to fourteen days. Kolitwenzew



                               Page 7 of 45
      2:20-cv-02135-SEM # 20   Page 8 of 45




Dec. at ¶ 13(C). While Respondent claims no detainee has

developed flu-like symptoms, if one did, he would be isolated in a

single cell. Kolitwenzew Dec. at ¶ 13(B)(3). Respondent also states

that “the JCDC staff has tested detainees for the presence of the

COVID-19 virus, and all tests have come back negative.”

Kolitwenzew Dec. ¶ 9.

     Respondent also states that JCDC has increased the

frequency of sanitation procedures and has provided sanitation

supplies to detainees. Kolitwenzew Dec. at ¶ 13(D). JCDC

conducts a disinfection routine three times a day, which includes

door handles, toilets, showers, and tables. Id. JCDC staff are also

provided with soap, sanitizing supplies, and masks. Id.

Respondent also states that JCDC has educated detainees

regarding the best practices they can employ to lower their risk of

exposure to COVID-19. Id.

     Respondent states that JCDC medical personnel wear masks

and visit the ICE detainee housing unit twice a day to check on

detainees for COVID-19 symptoms, including temperature checks of

each detainee twice a day. Kolitwenzew Dec. at ¶ 13(G).



                               Page 8 of 45
      2:20-cv-02135-SEM # 20   Page 9 of 45




Respondent also states that correctional staff visit the unit every 25

minutes and look for possible COVID-19 symptoms. Id.

     Respondent reports that while JCDC is a 450-bed facility, as

of May 25, 2020, the total detainee population was only 313.

Kolitwenzew Dec. ¶ 3. The ICE detainees are housed separately

from other detainees, and there are currently 48 male ICE

detainees. Id. Respondent states that, since March 19, 2020, when

there were 155 male ICE detainees, over 100 male ICE detainees

have been released from JCDC and no new ICE detainees have

entered since April 3, 2020. Id. ICE detainees are housed in two-

person or four-person rooms with access to a shared living space.

     Respondent reports food trays come into the common area of

the ICE housing unit twice per day and detainees line up to receive

their food tray. Kolitwenzew Dec. at ¶ 8. Respondent reports that

JCDC staff wear gloves, a hair net, and face mask and verbally

remind the detainees to maintain a distance of six feet from the

detainee in front of them. Id. Detainees then have a choice of

eating at communal tables or in their own cell. Id. Detainees are

not able to sit next to each other at the tables, as every other seat



                               Page 9 of 45
      2:20-cv-02135-SEM # 20   Page 10 of 45




has been taped off. Posters in English and Spanish have also been

posted to remind detainees to remain six feet apart from others. Id.

Additionally, no social or attorney visits are permitted, and group

gatherings, such as classes and religious events, have been

cancelled. Kolitwenzew Dec. at ¶ 13(A)(4).

      On Friday, May 22, 2020, JCDC also provided each ICE

detainee with two surgical masks. Id. at ¶ 13(D)(1)). The ICE

detainees are required to wear the masks at all times except when

eating or showering. Id. JCDC has also ordered washable masks

for every JCDC detainee. Id. When these masks arrive, each

detainee will be provided with two masks, so that one can be

washed during the current laundry cycle of three times per week.

Id.

        C. Petitioner’s Relevant Medical and Immigration

           History

      Petitioner is a 29-year-old Mexican citizen who entered the

United States without inspection when he was a child. Pet. Ex. C,

I-589 Application for Asylum and Withholding of Removal (Doc 3-3).

Petitioner’s medical records from JCDC report that he has various



                               Page 10 of 45
      2:20-cv-02135-SEM # 20   Page 11 of 45




underlying medical conditions including: asthma, bipolar disorder,

developmental learning difficulties, schizophrenia, and anxiety. Pet.

Ex. D, JCDC Medical Records for Olivero Ochoa (Doc. 3-4). Past

records from 2019 also reported that Petitioner had a history of a

head trauma, gastoesophageal reflux disease, and sleep apnea. Pet.

Ex. E, Illinois Division of Mental Health Discharge Records for

Olivero Ochoa (Doc. 3-5). At times, Petitioner has also suffered

from obesity and elevated blood pressure, although Petitioner

concedes that current records do not indicate that these conditions

are relevant. Reply at 8 (Doc. 12).

     Petitioner’s mental health issues are of particular concern as

well. A recent report from a mental health professional highlighted

that his mental disabilities manifest in “poor insight/judgment,”

and “blunted/flat affect.” Pet. Ex. D at 3 (Doc. 3-4). Medical staff

notes frequently mention his need to be treated as a child, his

requests for toys and crayons, and concerns about his welfare. See

generally, Pet. Ex. P. (Doc. 7). A psychiatrist who interviewed him

in early May expressed concern that “he does not seem to have the

necessary understanding of a pandemic and what to do in response



                               Page 11 of 45
      2:20-cv-02135-SEM # 20   Page 12 of 45




to protect himself.” Pet Ex. G. Psychiatric Evaluation of Dr. Shoaib

Memon, at 2-4 (Doc. 3-7). Notably, recent medical records show

that Petitioner is unable to comprehend and is having trouble

complying with some of JCDC’s COVID-19 screening measures,

including frequent temperature checks and social distancing

protocols. JCDC has been placing Petitioner on lockdown due to

his failure to comply with COVID-19 protocol. See Pet. Ex. P. at

131 (April 23, 2020 record describing how Petitioner is having

trouble complying with JCDC’s Covid-19 protocol and is being

placed in lockdown as a result); Pet. Ex. P at 135 (May 11, 2020

record describing how Petitioner thinks that nurses are hitting him

when they conduct forehead temperature checks).

     As the Government highlights, Petitioner has a criminal

history including: (1) a 2005 arrest as a juvenile aiding/abetting the

possession/sale of a stolen vehicle; (2) a 2008 conviction for

domestic battery for which he was sentenced to one year of

supervision; (3) a 2012 arrest for residential burglary; (4) a 2014

arrest for possession of cannabis; (5) a 2015 arrest for disorderly

conduct and criminal trespass to land; and (6) a 2016 conviction of



                               Page 12 of 45
      2:20-cv-02135-SEM # 20   Page 13 of 45




retail theft resulting in 20 days imprisonment. Deportation Officer

Fontanez (Fontanez Decl.) ¶ 11 (Doc. 10-3).

     Most recently and most notably, Petitioner pled guilty to

residential burglary on June 24, 2019, and he was sentenced to

four years’ imprisonment. He was arrested for this offense on

August 2016 and spent the majority of his time in custody

hospitalized by the State of Illinois and initially deemed unfit to

stand trial. Pet. at 8 (Doc. 3). Petitioner received treatment from

October 6, 2016 to June 13, 2019, and, upon his release, the state

court found him mentally fit to stand trial. Id. Petitioner was also

sentenced to a two-year period of mandatory supervision, meaning

he will be supervised by an Illinois parole officer upon his release

from custody. Id. at 9.

     On or about June 28, 2019, Petitioner was taken into custody

by the Department of Homeland Security (DHS). Fontanez Decl. ¶ 8

(Doc. 10-3). He was issued a Notice to Appear, which charged him

as inadmissible under INA § 212(a)(6)(A)(i) (8 U.S.C.

§ 1182(a)(6)(A)(i)) for having entered the United States without

inspection and INA § 212(a)(2)(A)(i)(I) (8 U.S.C. § 1227(a)(2)(A)(i)(I))



                               Page 13 of 45
      2:20-cv-02135-SEM # 20   Page 14 of 45




for having committed a crime of moral turpitude (residential

burglary). Id. ¶ 9. Due to the latter charge, Petitioner is subject to

mandatory detention and has not been afforded a bond hearing

during his now eleven months in immigration detention. Id.; 8

U.S.C. § 1226(c)(1)(C).

     Petitioner’s immigration proceedings have been continued a

number of times at his request. Petitioner was first scheduled to

appear before the immigration judge on July 29, 2019, but he

refused to attend his hearing. Fontanez Decl. ¶ 12 (Doc. 10-3). At

his hearing on August 5, 2019, he appeared with an immigration

attorney and the case continued for attorney preparation. Id. ¶ 13.

On September 5, 2019, Petitioner filed an application for asylum,

withholding of removal, and protection under the Convention

Against Torture, and the case was continued for Petitioner to get a

psychological evaluation. Id. ¶ 14. On October 2, 2019, his case

was set for a merits hearing on November 19, 2020. Id. ¶ 15. At

the November 19, 2020 hearing, however, Petitioner’s attorney

requested another continuance to obtain a psychological evaluation.

Id. ¶ 16.



                               Page 14 of 45
      2:20-cv-02135-SEM # 20   Page 15 of 45




     On December 4, 2019, Petitioner’s attorney withdrew from the

case because Petitioner’s family was unwilling to pay for a

psychological evaluation. Fontanez Decl. ¶ 17 (Doc. 10-3). On

December 19, 2019, appearing pro se, the immigration judge held a

competency hearing and determined that Petitioner was not

competent. Id. ¶ 18. The immigration judge issued an order to

appoint a “Qualified Representative” to represent Petitioner. Id.

     Shortly after Petitioner’s current immigration attorney was

appointed, Petitioner appeared at a hearing on January 23, 2020

with his new attorney and the case was continued. Fontanez Decl.

¶ 19 (Doc. 10-3). At the next status hearing on February 19, 2020,

Petitioner’s attorney filed a written motion for certain safeguards,

requesting an in-person hearing and waiver of Petitioner’s testimony

for his final merits hearing, arguing that his mental illness and

intellectual disability would render such testimony unreliable. Pet.

at 10 (Doc. 3). The immigration judge directed Petitioner’s attorney

to submit an expert report regarding the Petitioner’s mental

capacity. Id.; Fontanez Decl. ¶ 20 (Doc. 10-3).




                               Page 15 of 45
      2:20-cv-02135-SEM # 20   Page 16 of 45




     Because ICE only permits such evaluations at a specific

location and during approved times and dates, such evaluations

generally must be coordinated with ICE officers. ICE initially

granted Petitioner access to a psychiatric expert on March 13,

2020. However, this evaluation was cancelled due to COVID-19

concerns. Accordingly, Petitioner requested a continuance in his

immigration proceedings. The psychiatrist was able to complete a

remote evaluation on May 1, 2020. Pet. at 11 (Doc. 3).

     Petitioner’s final immigration hearing proceeded on May 26,

2020. At the end of the hearing, the immigration judge took the

matter under advisement and indicated he would be issuing a

written opinion. Pet. Ex. Q, Supplemental Declaration of

Guadalupe Perez at 2 (Doc. 16-1). At the hearing, Petitioner was

not required to testify due to his mental illness and disabilities.

Petitioner’s immigration attorney indicated that, in her experience,

such a written decision usually takes several weeks before it is

issued. Id. at 3. Once it is issued, the parties will have 30 days to

appeal. Id. During this time, Petitioner will continue to be subject

to mandatory detention.



                               Page 16 of 45
      2:20-cv-02135-SEM # 20   Page 17 of 45




        D. Procedural History

     Petitioner filed his Emergency Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 (“Petition”) (Doc. 1 (redacted);

Doc. 3 (sealed)), on May 20, 2020, seeking his immediate release

from ICE detention. The Government filed a response to Petitioner’s

Petition (Doc. 10). Petitioner filed a reply (Doc. 12) on May 26, 2020

and a supplemental declaration (Doc. 16-1) on May 27, 2020.

      A hearing on the merits of the Petition (Doc. 1) was held at

1:00 p.m. on May 28, 2020. As stated at the hearing, and in the

Court’s Order (Doc. 17), as amended in the Court’s May 29, 2020

Text Order, and as further explained below, the Court GRANTS

Petitioner’s Petition and ORDERS his release.

                           II. DISCUSSION

     Petitioner alleges he is entitled to release because, in light of

his preexisting medical and mental health conditions and the

COVID-19 pandemic, his conditions of confinement violate his

substantive due process rights under the Fifth Amendment.

Additionally, Petitioner alleges that he is entitled to release because

his detention without an individualized bond hearing has become



                               Page 17 of 45
      2:20-cv-02135-SEM # 20   Page 18 of 45




unconstitutionally prolonged, also in violation of the Due Process

Clause of the Fifth Amendment. While these are separate claims,

the Court notes that, in many regards, these claims overlap and

should be considered together when considering the overall

reasonableness of his continued detention pursuant to the due

process clause.

     The Government argues that the Petitioner does not have

standing, that his claims cannot be brought in a habeas corpus

action, and that the claims fail on the merits. However, as further

explained below, the Court disagrees and finds that immediate

release is warranted and within the Court’s habeas authority.

  A. Petitioner’s Claims Are Properly Raised in a Habeas

     Corpus Petition.

     The Government first argues that Petitioner’s claim for release

cannot be heard under the Court’s habeas jurisdiction. A federal

court may grant the writ of habeas corpus if a detainee “is in

custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(a), (c)(3); see INS v. St. Cyr, 533

U.S. 289, 305 (2001). A petition seeking habeas corpus relief is



                               Page 18 of 45
      2:20-cv-02135-SEM # 20   Page 19 of 45




appropriate under 28 U.S.C. § 2241 when a petitioner is

challenging the fact or duration of his confinement. Preiser v.

Rodriguez, 411 U.S. 475, 490, 93 S.Ct. 1827 (1973); Waletzki v.

Keohane, 13 F.3d 1079, 1080 (7th Cir. 1994). Habeas corpus has

been recognized as an appropriate vehicle through which

noncitizens may challenge the fact of their civil immigration

detention on constitutional grounds. See Zadvydas v. Davis, 533

U.S. 678, 688 (2001); see generally, Jennings v. Rodriguez, 138 S.

Ct. 830 (2018).

     The Government argues that Petitioner’s conditions of

confinement claim cannot be addressed in a habeas corpus petition

because the proper remedy is not release, but a judicially mandated

change in conditions. Indeed, in most circumstances, the Seventh

Circuit has found that a claim of unconstitutional conditions of

confinement does not entitle a Petitioner to release. See, e.g.,

Robinson v. Sherrod, 631 F.3d 839, 840-841 (7th Cir. 2011)

(recognizing the “long-standing view that habeas corpus is not a

permissible route for challenging prison conditions” that do not

bear on the duration of confinement); Glaus v. Anderson, 408 F.3d



                               Page 19 of 45
      2:20-cv-02135-SEM # 20   Page 20 of 45




382, 387 (7th Cir. 2005) (concluding that because “release from

custody is not an option” for a claim that alleges that “medical

treatment amounts to cruel and unusual punishment” in violation

of the Eighth Amendment, it cannot be addressed in habeas).

     However, the Seventh Circuit has also recognized that “the

Supreme Court [has] left the door open a crack for prisoners to use

habeas corpus to challenge a condition of confinement.” Robinson

v. Sherrod, 631 F.3d 839, 840 (7th Cir. 2011) (internal quotation

marks and citations omitted); see also Aamer v. Obama, 742 F.3d

1023, 1032 (D.C. Cir. 2014) (a prisoner may challenge the

conditions of his confinement in a federal habeas corpus petition);

Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (same).

     This Court, as well as many courts across the country

addressing similar claims of civil immigration detainees during the

COVID-19 pandemic, have found that such a claim can proceed in

a habeas corpus petition. See Favi v. Kolitwenzew, No. 20-CV-

2087, 2020 WL 2114566, at *6 (C.D. Ill. May 4, 2020); Ruderman v.

Kolitwenzew, No. 20-CV-2082, 2020 WL 2449758, at *8 (C.D. Ill.

May 12, 2020). See also, e.g., Hernandez v. Kolitwenzew, Case No.



                               Page 20 of 45
      2:20-cv-02135-SEM # 20   Page 21 of 45




2:20-cv-2088-SLD, Order, d/e 12 (C.D.Ill. Apr. 23, 2020) (“While a

“run-of-the-mill” condition of confinement claim may not touch

upon the fact or duration of confinement, here, Petitioner is seeking

immediate release based upon the claim that there are essentially

no conditions of confinement that are constitutionally sufficient

given the facts of the case.”); Engelund v. Doll, No. 4:20-CV-00604,

2020 WL 1974389, at *7 (M.D. Pa. Apr. 24, 2020); Coreas v.

Bounds, No. CV TDC-20-0780, 2020 WL 1663133 (D. Md. Apr. 3,

2020); Thakker, et. al, v. Doll, No. 1:20-CV-480, 2020 WL 1671563

(M.D. Pa. Mar. 31, 2020). But see Toure, et al. v. Hott, et al., No.

20-cv-395, 2020 WL 2092639, (E.D. Va. April 29, 2020); Aguayo v.

Martinez, No. 20-cv-825, 2020 WL 2395638 (D. Col. May 12, 2020)

(holding that the court lacked jurisdiction over ICE detainee’s

request for immediate release based on COVID-19).

     Here, again, this Court finds that Petitioner’s conditions-of-

confinement claim bears directly on not just his conditions of

confinement, but whether the fact of his confinement is

constitutional in light of the conditions caused by the COVID-19

pandemic. This is especially true here, where Petitioner’s mental



                               Page 21 of 45
      2:20-cv-02135-SEM # 20   Page 22 of 45




health conditions prevent him from following COVID-19 protocols,

resulting in heightened safety concerns and, apparently,

punishment when he does not comply. Accordingly, the Court finds

that his claim can proceed in a habeas corpus petition.

  B. Petitioner Has Standing to Bring His Claim

     The Government also argues that Petitioner does not have

Article III standing to bring his claim because he has not alleged a

cognizable injury. “To establish Article III standing, a plaintiff must

show (1) an injury in fact, (2) a sufficient causal connection between

the injury and the conduct complained of, and (3) a likel[ihood] that

the injury will be redressed by a favorable decision.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014) (quoting

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). The

Government argues that Petitioner cannot establish the first and

third requirements.

      It is true that Petitioner has not argued that he has already

contracted COVID-19. However, an injury can satisfy Article III’s

requirements so long as it is “imminent, not conjectural or

hypothetical.” Susan B. Anthony List, 573 U.S. at 158. This



                               Page 22 of 45
      2:20-cv-02135-SEM # 20   Page 23 of 45




requirement is met when “the threatened injury is certainly

impending, or there is a substantial risk that the harm will occur.”

Id. As the Supreme Court has made clear, a petitioner need not

wait until he is actually injured in order to obtain preventive relief.

Helling v. McKinney, 509 U.S. 25, 33 (1993). “It would be odd to

deny an injunction to inmates who plainly proved an unsafe, life-

threatening condition in their prison on the ground that nothing yet

had happened to them.” Id. The risk of exposure to COVID-19

constitutes exactly the type of “unsafe, life-threatening condition”

that “need not await a tragic event” in order to be remedied. Id. at

33-34.

     As other courts have found “[t]he imminence of the injury

facing Petitioners is accentuated by the growing number of COVID-

19 cases in detention facilities and the widespread havoc the virus

can wreak once inside these facilities.” Coreas v. Bounds, No. CV

TDC-20-0780, 2020 WL 1663133, at *5 (D. Md. Apr. 3, 2020). And,

here, unlike the toxin at issue in Helling, any exposure to COVID-

19 would present Petitioner with a substantial risk of serious illness

or death. See also, Bent v. Barr, No. 19-CV-06123-DMR, 2020 WL



                               Page 23 of 45
      2:20-cv-02135-SEM # 20   Page 24 of 45




1812850, at *3 (N.D. Cal. Apr. 9, 2020) (“Given the exponential

spread of the virus, the ability of COVID-19 to spread through

asymptomatic individuals, and the inevitable delays of court

proceedings, effective relief for Bent and other detainees may not be

possible if they are forced to wait until their particular facility

records a confirmed case.”); United States v. Kennedy, 2020 WL

1493481, at *5 (E.D. Mich. Mar. 27, 2020) (“[W]aiting for either

Defendant to have a confirmed case of COVID-19, or for there to be

a major outbreak in Defendant’s facility, would render meaningless

this request for release.”); Thakker, 2020 WL 1671563, at

*2 (“Respondents would have us offer no substantial relief to

Petitioners until the pandemic erupts in our prisons. We reject this

notion.”). Moreover, Petitioner asserts that his mental illness and

learning disabilities have subjected him to punishment when he

resists COVID-19 protocols in JCDC, which means at least part of

the injury he alleges is already occurring. Accordingly, the Court

finds that the injury Petitioner alleges is sufficiently imminent to

confer standing.




                               Page 24 of 45
      2:20-cv-02135-SEM # 20   Page 25 of 45




     The Government also argues that Petitioner has a risk of

contracting COVID-19 out in the community as well, making his

release not likely to reduce his potential exposure to the virus, and

making his claim fail the “redressability” prong of standing. The

Court disagrees. “As long as there is some nonnegligible,

nontheoretical, probability of harm that the plaintiff's suit if

successful would redress . . ., the fact that a loss or other harm on

which a suit is based is probabilistic rather than certain does not

defeat standing.” Wiesmueller v. Kosobucki, 571 F.3d 699, 703

(7th Cir. 2009); Northeastern Florida Chapter of Associated General

Contractors of America v. City of Jacksonville, 508 U.S. 656, 663-

64 (1993) (“[By redressability] we mean that the prospect of

obtaining relief from the injury as a result of a favorable ruling is

not too speculative…”). Petitioner’s risk of contracting COVID-19 is

obviously substantially reduced when Petitioner is in control of

social distancing and other preventive measures, rather than

relying on the voluntary actions of dozens of fellow detainees and

detention staff to take preventive measures. See also, Coreas v.

Bounds, No. CV TDC-20-0780, 2020 WL 1663133, at *6 (D. Md.



                               Page 25 of 45
      2:20-cv-02135-SEM # 20   Page 26 of 45




Apr. 3, 2020) (relying on expert opinions to conclude that it was

implausible to claim “someone will be safer from a contagious

disease while confined in close quarters with dozens of other

detainees and staff than while at liberty”). This is especially true for

this Petitioner, where he himself appears unable to follow the

COVID-19 protocols at the facility due to his mental illness and will

greatly benefit from being in a smaller family setting where his

potential exposure can be further limited. Therefore, the Court

finds that Petitioner does have standing to bring his claim.

  C. Petitioner’s Mandatory Prolonged Detention Without an

     Individualized Bond Hearing Violates his Due Process

     Rights.

     Petitioner argues that his prolonged detention of eleven

months without an individualized bond hearing violates his Due

Process rights under the Fifth Amendment. Petitioner is being

detained pursuant to 8 U.S.C. § 1226(c), which mandates an alien’s




                               Page 26 of 45
      2:20-cv-02135-SEM # 20   Page 27 of 45




detention during their immigration proceedings if they have been

convicted of certain crimes.

     As discussed above, it is well-established that federal courts

have jurisdiction to review the constitutionality of a non-citizen’s

detention under § 1226(c). See Jennings v. Rodriguez, 138 S. Ct.

830, 841 (2018); Demore v. Kim, 538 U.S. 510, 517, 123 S. Ct.

1708, 1714 (2003). It is also “well established” that non-citizens in

removal proceedings are entitled to the protections of the Fifth

Amendment. See Kim, 538 U.S. at 523. In evaluating a due

process claim, the Court “is required to evaluate the private

interest, the probability of error (and the effect of additional

safeguards on the rate of error), and the government’s interest in

dispensing with those safeguards, with a thumb on the scale in

favor of the statute’s constitutionality.” Parra v. Perryman, 172

F.3d 954, 958 (7th Cir. 1999) (citing Mathews v. Eldridge, 424 U.S.

319, 335, 96 S. Ct. 893, (1976)).

     The Supreme Court, in analyzing the post-removal order

detention statute, 8 U.S.C. § 1231, has held that indefinite

detention of a non-citizen would violate the Fifth Amendment’s Due



                               Page 27 of 45
      2:20-cv-02135-SEM # 20   Page 28 of 45




Process Clause. Zadvydas v. Davis, 533 U.S. 678, 690 (2001)

(holding that after a six-month presumptively reasonable period, a

non-citizen’s detention under the post-removal statute could only

continue if there was a “significant likelihood of removal in the

reasonably foreseeable future”). However, in Demore v. Kim, 538

U.S. 510 (2003), the Supreme Court rejected a facial challenge to

the constitutionality of § 1226(c), finding that indefinite detention

was not authorized under the statute because the detention has a

“definite termination point,” when the removal proceedings

conclude. Id. at 529. In Kim, the Supreme Court found that,

unlike the statute in Zadvydas, the detention authorized under

§ 1226(c) was of a much shorter duration because in the majority of

cases a removal proceeding takes less than 90 days and, if the

removal order is appealed, would still only take an average of four

months longer. Id.

     However, Justice Kennedy’s concurrence in Kim suggested

that a non-citizen detained under § 1226(c) would still be “entitled

to an individualized determination as to his risk of flight and

dangerousness if the continued detention became unreasonable or



                               Page 28 of 45
      2:20-cv-02135-SEM # 20   Page 29 of 45




unjustified.” Id. at 532 (Kennedy, J., concurring). Moreover, as the

Seventh Circuit recognized in Gonzalez v. O’Connell, 355 F.3d 1010

(7th Cir. 2004), in Kim, “the detainees at issue conceded their

deportability” and “Kim’s holding was expressly premised on that

fact.” Id. at 1019. Accordingly, the Seventh Circuit explained that

Kim “left open the question of whether mandatory detention . . . is

consistent with due process when a detainee makes a colorable

claim that he is not in fact deportable.” Id. at 1019–20.

     Recently, in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), the

Supreme Court again addressed a challenge to § 1226(c) and held

that an implicit “reasonableness” limitation of six-months before

providing a bond hearing could not be plausibly read into the

statute under the canon of constitutional avoidance. Id. at 847

(noting the differences between the language of §§ 1226(c) and

1231, in which the Supreme Court in Zadvydas did read an implicit

reasonableness limitation). As Jennings noted, § 1226(c) “does not

on its face limit the length of the detention it authorizes,” as it only

ends when immigration proceedings have been concluded and the

non-citizen is either released or removed. Id. at 846. Jennings,



                               Page 29 of 45
      2:20-cv-02135-SEM # 20   Page 30 of 45




however, did not address the constitutional question, remanding

that question to the Ninth Circuit. Id. at 851.

     While the Government argues that Petitioner’s claim must be

denied in light of Jennings and Kim, as suggested by Justice

Kennedy’s concurrence in Kim, the Court finds that both of these

cases have left open individualized challenges to a non-citizen’s

detention under § 1226(c) when the non-citizen has a good-faith

defense to removal. Since Jennings, district courts in the Seventh

Circuit and around the country have granted habeas relief to

petitioners detained under § 1226(c) after considering case-specific

factors, including the overall length of the detention, the reason for

the delay, the likelihood of eventual removal, the likely duration of

future detention, and the conditions of detention, and balanced

them against the Government’s legitimate interest in detention.

See, e.g., Parzych v. Prim, No. 19 C 50255, 2020 WL 996559, at *3

(N.D. Ill. Mar. 2, 2020) (granting habeas relief to individual detained

for “three years without any obvious termination point of his

removal proceedings”); Baez-Sanchez v. Kolitwenzew, 360 F. Supp.

3d 808, 815-16 (C.D. Ill. 2018) (granting habeas relief for individual



                               Page 30 of 45
      2:20-cv-02135-SEM # 20   Page 31 of 45




detained for over four-years without an individualized bond hearing

who had a “good-faith belief that he would not ultimately be

removed” due to his pending visa petition); Hernandez v. Decker,

No. 18-CV-5026 (ALC), 2018 WL 3579108, at *10 (S.D.N.Y. July 25,

2018) (collecting cases). See also, Vargas v. Beth, 378 F. Supp. 3d

716, 727 (E.D. Wis. 2019), appeal dismissed, No. 19-1965, 2019 WL

6133750 (7th Cir. July 18, 2019) (denying habeas relief on the

merits where petitioner had no defense to his removal, but

collecting factors courts have used to evaluate the reasonableness

of detention).

     Here, the Court concludes that Petitioner’s detention has

become unreasonably prolonged. Petitioner’s overall detention has

been eleven months so far—significantly longer than the 90-day

average assumed in Kim or the six-month presumed reasonable

period of Zadvydas. See also Hernandez v. Decker, No. 18-CV-5026

(ALC), 2018 WL 3579108, at *1 (S.D.N.Y. July 25, 2018) (finding

nine-month detention unreasonably prolonged); Misquitta v.

Warden Pine Prairie ICE Processing Ctr., 353 F. Supp. 3d 518, 527

(W.D. La. 2018) (finding ten-month detention unreasonably



                               Page 31 of 45
      2:20-cv-02135-SEM # 20   Page 32 of 45




prolonged). The Government seeks to blame Petitioner for the delay

in adjudicating his case. However, the delays have not been

attempts by Petitioner to “postpone[e] inevitable deportation,” or to

try to “game the system.” Baez-Sanchez v. Kolitwenzew, 360 F.

Supp. 3d 808, 816 (C.D. Ill. 2018). Instead, it appears the delays

are directly tied to Petitioner’s mental illness and learning

disabilities. While the Government is not to blame for such delays,

the Court finds that delays caused by Petitioner’s mental illness

and learning disabilities cannot justify or otherwise make his

prolonged immigration detention reasonable—especially because

there has been no finding that Petitioner needs to be civilly

committed or is otherwise a danger to himself or others. Moreover,

as noted above, it was the immigration judge who ordered a

psychiatric evaluation done, and now it is the immigration judge

who has taken Petitioner’s case under advisement. These delays

cannot be attributed to Petitioner. See also Chavez-Alvarez v.

Warden York Cty. Prison, 783 F.3d 469, 475 (3d Cir. 2015) (“[I]t is

possible that a detention may be unreasonable even though the

Government has handled the removal case in a reasonable way.”).



                               Page 32 of 45
      2:20-cv-02135-SEM # 20   Page 33 of 45




     The Government has submitted no argument that Petitioner’s

claims for relief from removal are frivolous. Accordingly, the Court

cannot find that his ultimate removal is likely. Yet, based on the

outcome of the immigration proceeding on May 26, 2020, his

continued detention is likely to go on for at least several more weeks

and potentially months if appeals are filed.

     His detention has not been in any conditions meaningfully

different than a penal institution, despite its classification as “civil”

detention. See also, Chavez-Alvarez v. Warden York County Prison,

783 F.3d 469, 478 (3d Cir. 2015) (“As the length of the detention

grows, the weight given to this aspect of his detention increases.”).

These conditions have become significantly more problematic

during the COVID-19 pandemic considering both his mental illness

and underlying health conditions as detailed further below.

     While “[t]he Court recognizes that the Government has a valid

interest in requiring detention during removal hearings to ensure

that removable aliens appear for their removal hearings, the

additional safeguard of a bond hearing to make an individualized

determination as to [Petitioner’s] flight risk and dangerousness



                               Page 33 of 45
      2:20-cv-02135-SEM # 20   Page 34 of 45




would not impede this purpose.” Baez-Sanchez, 360 F. Supp. 3d at

816 (C.D. Ill. 2018). Moreover, in light of the totality of the

circumstances—which include Petitioner’s conditions of

confinement claim as addressed below and the Court’s findings that

Petitioner is not a flight risk and that conditions on his release can

ensure he will not be a danger to the community—the Court finds

that Petitioner’s immediate release is warranted.

  D. Petitioner’s Conditions of Confinement Violate His Fifth

     Amendment Due Process Rights.

     Petitioner also seeks release based on the conditions of his

confinement, arguing, in light of the COVID-19 pandemic, his

underlying health conditions, including his mental illness and

learning disabilities, and facility’s insufficient measures to prevent

the spread of COVID-19, that he is entitled to release. This Court

has already addressed similar claims and found that the claims

succeeded on the merits. See Favi v. Kolitwenzew, No. 20-CV-2087,

2020 WL 2114566, at *6 (C.D. Ill. May 4, 2020); Ruderman v.

Kolitwenzew, No. 20-CV-2082, 2020 WL 2449758, at *8 (C.D. Ill.

May 12, 2020). While the Court recognizes that there are key



                               Page 34 of 45
      2:20-cv-02135-SEM # 20   Page 35 of 45




differences from those cases here, including the many additional

preventive measures by Respondent, the Court finds that this

Petitioner’s claim succeeds on the merits.

     Petitioner, as a civil immigration detainee, brings his claim

under the Due Process Clause of the Fifth Amendment. The

Seventh Circuit has recently clarified that a conditions of

confinement claim based on due process is analyzed under the

objective inquiry standard announced in Kingsley v. Hendrickson,

576 U.S. 389 (2015). Hardeman v. Curran, 933 F.3d 816 (7th Cir.

2019). While Hardeman addressed a conditions-of-confinement

claim for pretrial detainees under the Fourteenth Amendment, the

same standards apply to federal civil immigration detainees

bringing claims under the Fifth Amendment. See, e.g., Belbachir v.

Cty. of McHenry, 726 F.3d 975, 979 (7th Cir. 2013) (applying same

standards to civil immigration detainee as to state pretrial detainee).

     To prevail on a conditions of confinement claim, Petitioner

must prove: “(1) the conditions in question are or were objectively

serious (or if the claim is for inadequate medical care, his medical

condition is or was objectively serious); (2) the defendant acted



                               Page 35 of 45
      2:20-cv-02135-SEM # 20   Page 36 of 45




purposefully, knowingly, or recklessly with respect to the

consequences of his actions; and (3) the defendant’s actions were

objectively unreasonable—that is, “not rationally related to a

legitimate governmental objective or ... excessive in relation to that

purpose.” Hardeman, 933 F.3d at 827 (Sykes, J., concurring)

(quoting Kingsley, 135 S. Ct. at 2473–74). The third requirement is

rooted in the Supreme Court’s decision in Bell v. Wolfish, 441 U.S.

520 (1979), where the Supreme Court instructed that, in

determining whether “particular restrictions and conditions

accompanying pretrial detention amount to punishment,” courts

“must decide whether the disability is imposed for the purpose of

punishment or whether it is but an incident of some other

legitimate governmental purpose.” Id. at 538. Kinglsey clarified

that “[i]n the absence of an expressed intent to punish, a pretrial

detainee can nevertheless prevail by showing that the actions are

not ‘rationally related to a legitimate nonpunitive governmental

purpose’ or that the actions ‘appear excessive in relation to that

purpose.’ ” Kingsley, 135 S. Ct. at 2473 (quoting Bell, 441 U.S. at

561, 99 S.Ct. 1861).



                               Page 36 of 45
      2:20-cv-02135-SEM # 20   Page 37 of 45




      With regard to the first requirement, the Court finds that the

conditions involved are sufficiently serious. See also, Mays v. Dart,

No. 20 C 2134, 2020 WL 1987007, at *23 (N.D. Ill. Apr. 27, 2020)

(finding that there is “no question that the plaintiffs’ claims involve

conditions that are sufficiently serious to invoke the Fourteenth

Amendment”). The COVID-19 pandemic has infected nearly 1.7

million people and claimed over 100,000 lives in the United States

alone. The situations at the Cook County Jail and at other jails and

detention centers across the country have shown just how rapidly

this virus can spread in a jail-like setting. For individuals like

Petitioner, with a heightened risk of serious illness or death from

COVID-19, the conditions are objectively serious. Moreover,

Petitioner faces increased punitive measures and stress during the

COVID-19 pandemic in light of his mental illness and learning

difficulties.

      The Government argues that Petitioner’s medical condition of

asthma is not significantly serious to place him at a heightened risk

because there is no indication that he has had any breathing

difficulties during his detention at JCDC. Gov’t Resp. at 37 (Doc.



                               Page 37 of 45
      2:20-cv-02135-SEM # 20   Page 38 of 45




10). However, as Petitioner notes in his reply, JCDC medical staff

often record Petitioner as “joking” about not being able to breathe,

and complaining about not being able to breathe “out of his ears.”

See Pet. Ex. P at 49, 52, 69, 72 (Doc. 7). Petitioner’s attorneys state

that given Petitioner’s difficulties communicating, this may be a

sign of him attempting to indicate a problem with his breathing.

Regardless, the Court finds that Petitioner’s asthma places him at

an increased risk of serious illness or death should he contract

COVID-19, even if it is not as heightened a risk as someone with

severe asthma. Moreover, and perhaps more importantly, Petitioner

has less ability to protect himself to COVID-19 due to his mental

illness and learning disabilities. He has shown resistance and

confusion to the COVID-19 protocols, resulting in his punishment

and, no doubt, exacerbation of his mental health issues. All of

these factors combined make the conditions he faces at JCDC

during the COVID-19 pandemic objectively serious.

     The second requirement of Hardeman, that “the defendant

acted purposefully, knowingly, or recklessly with respect to the

consequences of his actions” does not appear to truly be in dispute.



                               Page 38 of 45
      2:20-cv-02135-SEM # 20   Page 39 of 45




The Government and JCDC have not disputed that they are aware

of the serious risks related to the COVID-19 pandemic or that they

are aware of Petitioner’s underlying health conditions. On the

contrary, the record reflects that JCDC medical staff are well-aware

of his conditions and concerned for his wellbeing.

     The parties’ dispute centers around the third requirement—

whether the Government’s actions are objectively unreasonable.

The Government has a legitimate nonpunitive interest in detaining

individuals like Petitioner pending the execution of a valid removal

order against them. See Demore v. Kim, 538 U.S. 510, 528 (2003);

Zadvydas v. Davis, 533 U.S. 678, 690 (2001). The Government

argues that Petitioner cannot show that there is an objectively

unreasonable risk of harm in light of this legitimate nonpunitive

interest because JCDC has taken reasonable steps to protect the

detainees from COVID-19. As detailed above and in Warden

Kolitwenzew’s declaration, JCDC has implemented numerous

policies and procedures to prevent the introduction and spread of

COVID-19. The Government places great weight on its claim that it

has largely implemented all of the guidance from the CDC.



                               Page 39 of 45
      2:20-cv-02135-SEM # 20   Page 40 of 45




However, as other courts have found, the CDC’s guidelines, while

important, are not dispositive standing alone. Mays, 2020 WL

1987007, at *27; Malam v. Adducci, No. 20-10829, 2020 WL

1899570, at *4 (E.D. Mich. Apr. 17, 2020) (addressing limits of CDC

guidance and noting that they only make recommendations for

precautionary measures but [do] not assess the resulting risk

of COVID-19 infection once those measures have been

implemented.”). Detainees still appear to be largely relying on

voluntary social distancing measures of others, and it is not clear

whether the policies of JCDC are being uniformly executed in

practice. Nonetheless, the Court finds that many steps have been

taken to prevent and control any potential spread of the virus.

     The Government also importantly points out that there are no

known cases of COVID-19 in the facility. However, many other

courts have found that release was still appropriate despite there

being no evidence of COVID-19 in the facilities in light the

individual petitioner’s health conditions and inadequate

precautions taken at the facility to prevent potential introduction

and spread of COVID-19. See, e.g., Fofana v. Albence, No. 20-



                               Page 40 of 45
      2:20-cv-02135-SEM # 20   Page 41 of 45




10869, 2020 WL 1873307, at *9 (E.D. Mich. Apr. 15, 2020)

(releasing ICE detainee with underlying medical conditions placing

him at high risk); Malam v. Adducci, No. 20-10829, 2020 WL

1899570, at *3 (E.D. Mich. Apr. 17, 2020) (rejecting Respondent’s

argument that “that until there is a confirmed case of COVID-19, or

perhaps an outbreak of the illness it causes, in the Calhoun County

Correctional Facility, Petitioner cannot show that COVID-19 poses

an unreasonable risk of infection” as “fly[ing] in the face of public

health experts”). Notably, the only way to determine if the virus is

present in the facility is to do wide-spread testing for the virus,

which Respondent has not alleged has occurred, and may not be

practical given nationwide limited testing capacity.

     However, whether JCDC has taken reasonable steps overall to

combat the spread of COVID-19 is not the question the Court is

confronted with here. Rather, this Court asks whether this

Petitioner’s continued confinement during this global pandemic is

justified by the Government’s legitimate interest in Petitioner’s

detention. And, like the Court has found in previous cases, when

an individual has a heightened health risk, this can change the



                               Page 41 of 45
      2:20-cv-02135-SEM # 20   Page 42 of 45




balance. Despite JCDC’s efforts, Petitioner’s continued confinement

still presents an increased and serious risk of contracting COVID-

19. Staff, obviously, continue to enter and exit JCDC—each time

potentially bringing the virus into the JCDC. And many detainees

appear to still be transported for hearings. Respondent states that

JCDC now—nearly three months into the pandemic—has provided

masks to all detainees and mandated their use at all times other

than eating and showering. While the Court commends this

measure, as well as other preventive measures, the Court finds that

Petitioner’s mental illness and learning disabilities will likely

prevent his compliance with these policies. This lack of compliance

not only may result in his continued punishment for not following

protocols, but this lack of compliance reduces the potential

effectiveness of these policies as to Petitioner.

     While the Court agrees Petitioner has not shown that the

Government has any express intent to punish him, the Court finds

that, considering the totality of the circumstances, Petitioner’s

detention appears “excessive in relation to” the Government’s

“legitimate nonpunitive governmental purpose” for detaining him.



                               Page 42 of 45
      2:20-cv-02135-SEM # 20   Page 43 of 45




Kingsley, 135 S. Ct. at 2473 (quoting Bell, 441 U.S. at 561, 99 S.Ct.

1861). This is especially true considering that the Government’s

interest in detention is already significantly lessened by Petitioner’s

prolonged detention without an individualized bond hearing.

Petitioner’s continued detention under these conditions is not

objectively reasonable nor is it logically related to the Government’s

interest in ensuring Petitioner’s presence at his removal hearing

when there are “a plethora of means other than physical detention

at [the Government’s] disposal by which they may monitor civil

detainees and ensure that they are present at removal proceedings,

including remote monitoring and routine check-ins.” Thakker, et.

al, v. Doll, No. 1:20-CV-480, 2020 WL 1671563 (M.D. Pa. Mar. 31,

2020); see also Fraihat, 2020 WL 1932570 at *26 (“[A]ttendance at

hearings cannot be secured reliably when the detainee has, is at

risk of having, or is at risk of infecting court staff with a deadly

infectious disease with no known cure. Participation in immigration

proceedings is not possible for those who are sick or dying, and is

impossible for those who are dead.”); Malam v. Adducci, No. 20-

10829, 2020 WL 1899570, at *6 (E.D. Mich. Apr. 17, 2020) (noting



                               Page 43 of 45
      2:20-cv-02135-SEM # 20   Page 44 of 45




that, unlike the other habeas cases, the Government “has

additional precautionary measures at [its] disposal: the release of

Petitioner,” and noting that “ICE has released other detainees due

to the risks of COVID-19”).

     This point is underscored by the Court’s findings that

Petitioner would not be a flight risk and that conditions of release

can be put in place to ensure he is not a danger to the public.

Notably, Petitioner has lived here since childhood, has many family

ties, and is represented by counsel in his immigration hearings.

While Petitioner has a criminal history, it appears largely tied to his

mental illness and learning disabilities, which Petitioner has been

receiving treatment for and a plan is in place for his continued

treatment. Accordingly, the Court finds that Petitioner’s

confinement during the COVID-19 pandemic, given his unique

health risks, mental illness, and learning disabilities, and given

Petitioner’s already prolonged detention, violates his due process

rights under the Fifth Amendment and he is entitled to immediate

release.




                               Page 44 of 45
      2:20-cv-02135-SEM # 20   Page 45 of 45




                          III. CONCLUSION

     For the reasons stated above and at the hearing on May 28,

2020, Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is

GRANTED pursuant to 28 U.S.C. § 2241(c)(3). Petitioner is

ORDERED released pursuant to the terms in the Court’s Order

(Doc. 17), as amended in the Court’s May 29, 2020 Text Order.

     This Case is CLOSED. The Clerk is DIRECTED to prepare the

Judgment.



ENTER: June 1, 2020


                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                               Page 45 of 45
